265 F.2d 932
UNITED STATES of America, Appellant,v.FIRST TRUST COMPANY and M. Karl Goetz, Executors of theEstate of William L. Goetz, Deceased.
No. 16209.
United States Court of Appeals Eighth Circuit.
April 20, 1959.

Edward L. Scheufler, U.S. Atty., and Horace Warren Kimbrell, Asst. U.S. Atty., Kansas City, Mo., for appellant.
Albert F. Hillix, Gage, Hillix, Moore & Park, Kansas City, Mo., William M. Morton and Morton & Morton, St. Joseph, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on dismissal of appeal filed by appellant.